Citation Nr: 1439387	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-41 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar intervertebral discs L4-5, L5-1 with dysthesia to the right leg for the period prior to June 18, 2012.

2.  Entitlement to a rating in excess of 40 percent for lumbar intervertebral discs L4-5, L5-1 with dysthesia to the right leg for the period from June 18, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1999 to March 2007.

These matters are on appeal from a January 2008 rating decision of the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2012, this case was Remanded for further development.  Then, by a December 2012 rating action, the 20 percent rating assigned for the Veteran's lumbar spine disability was increased to 40 percent, effective from June 18, 2012.  The Veteran continued his appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In February 2012, the Veteran presented personal testimony before the undersigned at a videoconference hearing.  A transcript is of record.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  For the period prior to July 14, 2009, the Veteran's service-connected lumbar spine disability was manifested by forward flexion greater than 30 degrees but not greater than 60 degrees; and, incapacitating episodes were not shown. 

2.  For the period beginning July 14, 2009, the Veteran's service-connected lumbar spine disability did not result in ankylosis of the thoracolumbar spine or incapacitating episodes of 6 weeks or more during any consecutive 12 month period of the claim.  

3.  The neurological symptoms (numbness) experienced by the Veteran in his lower right extremity do not result in any functional impairment.


CONCLUSION OF LAW

1.  Prior to July 14, 2009, the criteria for a disability rating in excess of 20 percent for lumbar intervertebral discs L4-5, L5-1 with dysthesia to the right leg have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242, 5243 (2013).

2.  From July 14, 2009, the criteria for a rating of 40 percent, but no higher, for lumbar intervertebral discs L4-5, L5-1 with dysthesia to the right leg have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, DC 5242, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

As the January 2008 rating decision granted service connection for low back disability, that claim is now substantiated.  VA's General Counsel has clarified that no additional notice is required in circumstances concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability. VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. 
§ 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement concerning the downstream issue is not resolved.  Because the RO issued the appropriate SOC in August 2009 addressing the downstream increased rating claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher rating, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.  

In addition, the Veteran was afforded VA examinations in November 2007, July 2009 (with addendum opinion obtained in August 2009), and a VA Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ) examination in June 2012.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that these examinations are adequate for adjudication purposes.  These VA examination reports were comprehensive and adequately addressed the Veteran's symptomatology.  Due consideration was given to the Veteran's personal complaints as well to the findings made on physical examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board recognizes that the last orthopedic examination is over 2 years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's back disability since the June 2012 examination.  The Veteran has not argued the contrary.

Discussion of the Veteran's 2012 videoconference hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was elicited from the Veteran concerning the nature and severity of his back disability.  Indeed, in light of claim that his back disability had worsened, the Board Remanded the matter to obtain a new examination.  That examination was conducted in addition to obtaining the Veteran's most recent VA treatment records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA has also substantially complied with the Board's remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  Under the General Rating Formula for Diseases or Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months is assigned a 20 percent rating.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

III.  Prior to July 14, 2009

Turning to the merits of the claim, the Veteran argues that his spine disability warrants an initial rating in excess of 20 percent.  VA service treatment records include a May 2005 emergency department note where the Veteran presented with back pain.  He denied numbness or tingling in his extremities.  An X-ray showed no acute fractures and the physician noted a muscular spasm in the lateral sides of the spine in the L1-L2-L3 region.  

During a VA examination in November 2007, the Veteran reported chronic daily back pain of a dull nature, interspersed with flare ups of severe back pain which is disabling and lasts days to weeks.  He continued to deny radiation of pain into the legs.  There was no history of hospitalization.  The physician indicated a presence of intervertebral disc syndrome with 5 episodes of severe back pain which disabled the Veteran for 2 or more days.  Flare ups were noted to occur every 2 to 3 weeks and last 1 to 2 weeks.  During flare ups, the Veteran reported being unable to do anything except lay down.  The examiner noted that the Veteran's gait was not normal, as he stood straighter than normal with a more fixed motion of the back and spine.  The examiner found dysesthesiae region of the low anterior thigh and over the skin of the right knee, but no indication of associated weakness or paralysis.  There was no evidence of spinal ankylosis.  For the lumbar spine range of motion, the Veteran had flexion to 50 degrees, extension to 25 degrees, lateral flexion to 25 degrees on the left and 20 degrees on the right, and rotation to 25 degrees to the right and left with evidence of pain on motion.  Flexion pain was noted at 50 degrees, lateral flexion pain began at 25 degrees to the left and 20 degrees to the right, and rotation to the right causes pain beginning at 25 degrees.  



Based on the foregoing, the Board finds that a rating in excess of 20 percent is not warranted prior to July 14, 2009.  The evidence does not indicate that the forward flexion of the thoracolumbar spine was 30 degrees or less, or that favorable ankylosis was present.  38 C.F.R. § 4.71a (2013).  The medical evidence documents the Veteran's complaints of pain and pain on motion.  However, an increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's symptoms are contemplated by the 20 percent rating already assigned.  Further, as there is no record of physician prescribed bed rest due to intervertebral disc syndrome, a higher rating under Diagnostic Code 5243.

Full consideration has been given to his complaints of pain, pain on motion, weakness, and functional loss.  See DeLuca.  He endorsed pain on all range of motion testing.  The Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.

Here, like in Mitchell, the VA examiner indicated that the Veteran had pain throughout his range of motion, but that there was no actual loss due to pain.  The examiner even specifically stated that repeat motion did not cause loss of motion.  

From July 14, 2009

During a VA examination in July 2009, the Veteran indicated that his pain had increased since the previous examination.  He said that bowel and bladder habits were unaffected by the condition.  He also stated that his work is sedentary and unaffected by his condition.  The Veteran was independent in activities of daily living including feeding, toileting, and washing his upper body.  He said his wife assists him in washing from the mid back and downward and putting on his pants and shoes in the morning.  He stated that he was able to use a riding mower to care for the lawn and driving is not a problem.  He reported that he had not lost work in the previous 12 months because of his disability.  The Veteran presented with a symmetrical gait. His neutral position was 22 degrees flexed.  Forward flexion was possible to 32 degrees and extension to 12 degrees.  Right and left lateral flexion were possible to 25 degrees, rotation to the right and left 25 degrees and 22 degrees.  All of the motions terminated more as a result of stiffness than pain.  Repetitive motion resulted in no additional limitation due to weakness, fatigue, lack of endurance, or incoordination.  Examination revealed no neurological abnormalities other than "brisk (3/4)" deep tendon reflexes at the patella and Achilles reflex sites, bilaterally.  There was disc space narrowing and protrusion without appreciable spinal stenosis at the L4-L5 and L5-S1 levels and not arthropathy.  The examiner indicated that the radiological findings "could not account for the severity of the Veteran's symptoms as described.  Other observed movements e.g. sitting or even to the degree he could assist in putting on his shoes, would not be possible without more expressed discomfort."  The examiner provided an addendum in August 2009 indicating that extension would be better stated as -12 degrees, or 12 degrees less than standing upright.  He also noted that he felt the Veteran is "probably capable of further forward flexion than [he] was able to elicit."  

An October 2009 treatment record indicates the Veteran had tenderness to palpation and muscle spasms.  He again denied any radiation of pain or paresthesia in legs.  

During the hearing in February 2012, the Veteran indicated that his back pain had gotten worse in that it was more difficult to bend.  He also stated that he did not have pain radiating to his legs but he continued to have dysthesia down his right leg.  He stated that he had not taken medications for his back in about a year and that he was issued a cane, a TENS unit, and a back support for his disability.  A May 2012 record documents his continued complaints of pain and functional loss of the back and numbness in his lower right extremity.

During a VA examination in June 2012, the Veteran complained of spasms on a monthly basis lasting about a week and indicated he had occasional numbness in the right calf and foot.  For range of motion testing, the Veteran had forward flexion to 10 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 30 degrees or greater, and left lateral rotation to 30 degrees or greater.  Evidence of pain manifested at the end point of each range of motion test.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no loss of range of motion.  The Veteran indicated the Veteran's spine disability caused less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing.  The Veteran endorsed localized tenderness at the lower lumbar midline but did not have guarding or muscle spasm of the thoracolumbar spine.  He had normal strength based on hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension, bilaterally.  The Veteran's deep tendon reflexes were normal bilaterally.  Sensation to light touch was normal on his bilateral legs but he did have mild numbness on his right lower extremity involving his sciatic nerve.  There was no evidence of paresthesias, dysesthesias, or pain in his right extremity.  The examiner indicated that there were no "other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition."  The Veteran was noted to have intervertebral disc syndrome of the thoracolumbar spine but that it had not resulted in incapacitating episodes in the previous 12 months.  Imaging studies of the thoracolumbar spine showed arthritis.  The examiner noted that the Veteran works full time in a desk job.   

Having reviewed the foregoing, the Board finds that the Veteran's lower spine disability symptomatology more closely approximates the criteria for a 40 percent rating, but no higher, from July 14, 2009.  During this period, the Veteran's forward flexion was limited to 30 degrees or less.  Emphasis in place on the fact that Note (4) of the General Rating Schedule clearly indicates that range of motion measurements should be rounded to the nearest 5 degrees.   



During this time, evidence of unfavorable ankylosis of the entire thoracolumbar spine or the entire spine was not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Further, while mindful of the DeLuca and Mitchell provisions governing painful motion, the Board finds that such constraints do not apply as the Veteran's 40 percent rating is the highest evaluation possible under a limitation of motion code.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code).  Nevertheless, while range of motion is far from full and movement was difficult, the medical evidence establishes that the Veteran still had motion of the lumbar spine and was still able to ambulate despite the lumbar spine disability.  Any functional loss due to pain or other symptoms did not amount to ankylosis.  In sum, there is no basis for the assignment of a higher rating due to pain, weakness, fatigability, weakness, or incoordination.

Additionally, the evidence does not show that the Veteran's low back disability was productive of incapacitating episodes (as defined above) of at least 6 weeks during any continuous 12 month-month period of the claim so as to warrant an increased rating under Diagnostic Code 5243. 

V.  Neurological Dysfunction

Consideration has been given to whether separate compensable ratings were warranted for neurological manifestations of the Veteran's lumbar spine disability during either period.  None of the above evidence shows that the Veteran experiences bowel or bladder impairment.  The Veteran does not contend otherwise.  As to his Veteran's complaints of occasional numbness in his right leg, which were during the November 2007 and June 2012 examinations, neither paralysis nor pain were noted on either examination.  Indeed, there was no evidence that the numbness had a functional impact on the Veteran.  A separate rating may not be assigned on this basis for any time during the entire appeal period.



VI.  Other Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-scheduler consideration under 38 C.F.R. § 3.321(b)(1).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disability are inadequate.  The Veteran's service-connected back disability is manifested by such symptoms as pain and limitations of motion.  These symptoms are contemplated by the rating schedule, which provide ratings based on limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased strength and coordination.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

In adjudicating a claim, the Board must also assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his back disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his back disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's disability has been demonstrated by the medical evidence that existed at that time.  The medical findings directly address the criteria under which the Veteran's back disability is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

Finally, the Board has considered whether a remand for consideration of total disability benefits based on individual unemployability (TDIU) is warranted.  The Court has held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board observes that the Veteran has not claimed to be unemployable and even indicated he was employed full-time during the February 2012 hearing and June 2012 examination.  Therefore, the Board finds that a claim for TDIU is not before the Board on appeal and is not part of this appeal.




ORDER

An evaluation in excess of 20 percent for lumbar intervertebral discs L4-5, L5-1 with dysthesia to the right leg prior to July 14, 2009 is denied. 

From July 14, 2009, a rating of 40 percent, but no higher, for lumbar intervertebral discs L4-5, L5-1 with dysthesia to the right leg is granted subject to the laws and regulations governing the payment of monetary benefits.





____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


